Citation Nr: 0816706	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran (appellant) and his mother


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January to March 
of 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In April 2008 the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in 
Cleveland, Ohio.  The transcript of that hearing is included 
in the record.

During the April 2008 Travel Board hearing the veteran and 
his mother testified that the veteran has been unemployed 
since service and receives Social Security disability 
benefits.  See Hearing Transcript, pp. 7-9.  The issue of 
total disability based on individual unemployability (TDIU), 
which has not been adjudicated, is accordingly referred back 
to the RO for appropriate action.


FINDINGS OF FACT

1.  During a 1988 in-service psychiatric hospitalization the 
veteran reported having been briefly hospitalized at age 18, 
but a psychiatric disorder was not noted during the veteran's 
enlistment examination, and the record contains no 
corroborative medical evidence of any complaints, diagnosis, 
or treatment for a psychiatric disorder prior to the 
veteran's confinement during service.  

2.  The presumption of soundness is not rebutted by clear and 
unmistakable evidence.

3.  The record contains competent medical evidence that links 
the veteran's current psychiatric disorder to service.


CONCLUSION OF LAW

A schizophrenia disorder was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
schizophrenia, which represents a complete grant of the 
benefit sought on appeal.  Thus, no discussion of VA's duties 
to notify and assist is required.

The veteran seeks service connection for a schizophrenia 
disorder.  He says that his condition was brought about by 
stressful events during active military service.  During his 
April 2008 Board hearing he testified that he was constantly 
picked on during service, and said that he was the drill 
sergeant's guinea pig.  He testified that the drill sergeant 
"screamed at [him] a lot," and said that he had no clue why 
the drill sergeant selected him as the guinea pig.  Post-
service treatment records confirm a current diagnosis of 
"paranoid schizophrenia, chronic, undifferentiated."

In determining whether the veteran's current schizophrenia 
disorder is related to service, the Board will first address 
whether the presumption of soundness attaches in this 
instance and, if so, whether it has been rebutted by clear 
and unmistakable evidence.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id., at (b)(1).

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  See VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" pre-existing condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the veteran's claim is one for service connection.  

Enlistment examination done in November 1987 noted no 
neurologic or psychiatric abnormality.  Since no psychiatric 
problem was "noted" during the veteran's entry examination, 
the presumption of soundness attaches and VA bears the burden 
of meeting the two prong test.  38 C.F.R. § 3.304(b); see 
Bagby, 1 Vet. App. 227. 

Service medical records (SMRs) confirm that in January 1988 
the veteran was hospitalized for psychiatric care.  During 
this time he reportedly advised that he had been 
"hospitalized briefly at age 18 with no diagnosis or 
treatment."  However, during his April 2008 Board hearing he 
testified that he did not have a mental disorder prior to his 
entry into service.  His mother also testified that the 
veteran did not have a mental disorder prior to his entry 
into service, and the record contains no rebuttal evidence of 
any pre-service psychiatric treatment.  Indeed, the veteran's 
post-service private treating psychiatrist, who informs that 
the veteran has been under her care since 1988, advises that 
there was "no previous psychiatric history" prior to 
service.  Moreover, even assuming, arguendo, that the veteran 
was hospitalized prior to service, there is absolutely no 
evidence that he was diagnosed with or treated for 
schizophrenia or a schizoaffective disorder prior to service.  
The Board is thus unable to find by clear and unmistakable 
evidence that the veteran had a pre-existing schizophrenia 
disorder that was not aggravated by service.  The presumption 
of soundness thus applies.  38 C.F.R. § 3.304(b).  The Board 
will therefore consider whether service connection for a 
schizophrenia disorder is warranted.

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

SMRs confirm that the veteran was hospitalized for at least 
one month from January to February 1988 after approximately 
ten days of basic training.  Axis I diagnosis was, in 
pertinent part, as follows:

Schizophrenia, undifferentiated type, acute 
exacerbation.  

In March 1998 the veteran was discharged from active military 
service pursuant to Medical Board recommendations.  Post-
service private medical records dating from October 1988 
confirm treatment for schizophrenia since June 1988.  The 
record thus contains evidence not only of in-service 
incurrence, but of continuity of symptomatology thereafter.  
In addition, the evidence includes an opinion from the 
veteran's long time private treating psychiatrist that links 
the veteran's current schizophrenia disorder to service.  In 
a letter dated in February 2006 she averred as follows:

It is reasonable to assume that the 
illness was either caused or exacerbated 
by his military experience since there 
was no previous psychiatric disorder.

The record contains no evidence to the contrary.  
Accordingly, in light of evidence that confirms diagnosis and 
treatment for schizophrenia during service; competent medical 
evidence of continuity of symptomatology thereafter; and 
competent probative evidence that attributes the current 
condition to the schizophrenia disorder that was diagnosed 
and treated during active military service; service 
connection for schizophrenia is warranted.  38 C.F.R. § 
3.303.


ORDER

Service connection for schizophrenia is granted.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


